DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figure 4 appears to be showing the locking roller (22) in two different positions at the same time. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 6 recites the limitation “the motor”. It is unclear if “the motor” is referring to the “motor body”, “drive motor”, or a new motor not previously mentioned within the claims prior.
Claim 12 recites the limitation “on the one hand” and “on the other hand”. It is unclear what is meant by “on the one hand” because the phrase is confusing and appears to not be needed within the claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prevost (US20160046176 hereinafter Prevost).

With regard to claim 1, 
A system for locking a platform screen door sliding leaf, the sliding leaf being capable of moving relative to a fixed panel by a horizontal translational movement in a plane of the leaf between open and closed positions in which the leaf at least partly frees or obstructs an opening adjacent to the fixed panel, wherein the locking system comprises: 
- a bearing rail (9) mounted fixed on the sliding leaf (3a) and comprising a reception recess (see annotated figure below); 

- a locking roller (15) mounted projecting on the motor body (“the motor to have a stator which will rotate”, paragraph [0018]) and arranged so as to: 
	- roll along the bearing rail (9) during a movement of the sliding leaf (3a), and 
	- engage, by a rotation of the motor body (“the motor to have a stator which will rotate”, paragraph [0018]), in the reception recess (see annotated figure below) when the sliding leaf (3a) reaches a given position, in order to lock it, the reception recess (see annotated figure below) being arranged on the bearing rail (9) so that this given position is the closed position or the open position (“a central roller 15 connected to the mobile beam, fixed to the leaf, such as 3a, and which runs in a groove 17 of the fixed beam 7 during the movement (axial sliding and maneuvering) of the leaf”, paragraph [0058])


    PNG
    media_image1.png
    369
    741
    media_image1.png
    Greyscale


With regard to claim 2, 
the reception recess (see annotated figure above) is arranged at one end of the bearing rail (9) so that the given position is the closed position (“a central roller fixed to the leaf run along the opening of the body in a groove of an elongate fixed beam fixed to this body, and, at the end of the movement of the leaf in the direction of closing or at the start of the movement in the direction of opening”, paragraphs [0037-0038])


With regard to claim 3, 
the bearing rail (9) comprises an additional reception recess (see annotated figure above), the two reception recesses being arranged on the bearing rail (9) so that, in order to lock the sliding leaf (3a), the locking roller (15) engages, by the rotation of the motor body (“the motor to have a stator which will rotate”, 

With regard to claim 4, 
the gear unit (31) has a lateral output (11a) having a given axis.

With regard to claim 5, 
the gear unit (31) has an input, referred to as the input of the gear unit (31), for carrying out driving of the lateral output (11a), the gear unit (31) comprising a reducer (31 is a reduction gear) making it possible to have a smaller rotation at said lateral output (11a) than at the input of the gear unit (31).

With regard to claim 6, 
the motor (11) is mounted in rotation on the reducer (31).

With regard to claim 7, 
the lateral output (11a) comprises a drive pulley (36a) of a belt (38).

With regard to claim 8, 
it comprises a coupling device (33a) for mounting the motor body on the gear unit (31).

With regard to claim 9, 
it comprises a resilient element (41) for restoring the locking roller (15) into the reception recess (see annotated figure above).

With regard to claim 11, 
a manual unlocking mechanism (“manual or emergency unlocking will preferably take place either by powering the motor 11 or by causing the cam, such as 13, to turn, using a cable 49 fixed to an unlocking pulley 51”, paragraph [0093])

With regard to claim 12, 
the manual unlocking mechanism comprises: 
- on the one hand, a cam (13) secured to the motor body (“the motor to have a stator which will rotate”, paragraph [0018]); 
- on the other hand, an inclined ramp (23),
 the manual unlocking mechanism being arranged so that a movement of the inclined ramp (23) allows the inclined ramp (23) to come in contact with the cam (13), the cam (13) then sliding on the inclined ramp (23) during its movement until the locking roller (15) is released from the reception recess (see annotated figure above).


With regard to claim 13, 
the movement of the inclined ramp (23) is substantially parallel to the motor axis (11a).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Prevost in view of Proust (WO2014139726 hereinafter Proust).

With regard to claim 10, Prevost does not teach


However Proust teaches 
A mechanism for opening and closing a sliding door (5a) that has a stop (37) mounted projecting on a motor body (25) and arranged so as to limit a rotation of a motor body (25) during release of a locking roller (43).

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Prevost, to have a stop on the motor body of Proust because having a stop will control rotation of the motor making the motor work less in order to achieve the same result. Without a stop, the motor over exerts itself to move the roller across its path. 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Prevost.

With regard to claim 14, Prevost teaches 
A door (3a) comprising a fixed panel (see annotated figure below) and a sliding leaf (3a) capable of moving relative to the fixed panel (see annotated figure below) by a horizontal translational movement (figures 3 and 4) in a plane of the leaf between open (figure 3) and closed positions (figure 4) in which the leaf (3a) 

    PNG
    media_image2.png
    673
    574
    media_image2.png
    Greyscale


Prevost is silent to the doors being platform screen doors.

	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Prevost, to have included using platform screen doors, as such a modification would be substituting one known element (the generic sliding door of Prevost) with another known element (a 

With regard to claim 15, Prevost teaches
the screen door (3a) comprises a belt drive system (38) for driving the sliding leaf (3a), the locking system being integrated in the motorization (11) of the belt drive (38) system.

With regard to claim 16, Prevost teaches
the gear unit (31) has a lateral output (11a) having a given axis, wherein the lateral output (11a) comprises a drive pulley (36a) of a belt (38), and wherein said drive pulley (36a) drives the belt (38) driving the sliding leaf (3a).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                               /DANIEL J TROY/                                                                     Supervisory Patent Examiner, Art Unit 3637